Citation Nr: 0602455	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disorder manifested as a skin rash affecting multiple areas 
of the body, and if so, whether entitlement to service 
connection is warranted.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board observes that medical evidence of record, namely a 
March 2004 examination report of the veteran authored by a VA 
War-Related Illnesses and Study Center in East Orange, New 
Jersey, raises a claim for service connection for 
fibromyalgia, to include as undiagnosed illness, via a 
finding that the veteran meets the criteria for the medically 
unexplained syndrome of fibromyalgia.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).  In addition, 
information including a statement and medical treatise 
article submitted by the veteran in January 2005 suggests 
that he desires to file a claim for service connection for a 
nerve disorder described as hand tremors, in relation to his 
exposure to jet fuel in service.  As well, in August 2005, 
the veteran submitted a vocational evaluation report that 
indicates many limitations on his ability to work, which may 
be a claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  As new claims, however, the Board does 
not have jurisdiction over these matters, and refers them 
back to the RO for action.  See 38 C.F.R. §§ 20.200-20.202 
(2005).  
 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed April 1997 decision denied entitlement to 
service connection for a disorder manifested as a skin rash 
affecting multiple areas of the body.

3.  Evidence associated with the claims folder since the 
April 1997 rating decision is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim for 
service connection for a disorder manifested as a skin rash 
affecting multiple areas of the body.

4.  Competent medical evidence of record indicates that 
multiple chemical sensitivity syndrome, manifested as a skin 
rash affecting multiple areas of the body, is etiologically 
related to the veteran's active service.

5.  Credible and competent evidence of record shows that the 
veteran's chronic fatigue syndrome is manifested by 
debilitating fatigue and cognitive impairments (such as the 
inability to concentrate, forgetfulness, and confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level; the evidence does not 
indicate that such symptoms are nearly constant and so severe 
as to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.




CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied entitlement to 
service connection for a disorder manifested as a skin rash 
affecting multiple areas of the body is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

2.  Evidence associated with the claims file since the April 
1997 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a disorder manifested as a skin rash affecting 
multiple areas of the body have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Multiple chemical sensitivity syndrome, manifested as a 
skin rash affecting multiple areas of the body, was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The criteria for the assignment of an initial 60 percent 
evaluation for chronic fatigue syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.88b, Diagnostic Code 6354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  
The Board's decision herein on the matter of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a disorder manifested 
as a skin rash affecting multiple areas of the body, as well 
as entitlement to service connection for that disorder, 
constitutes a complete grant of all benefits sought on 
appeal.  As such, no further action is required to comply 
with the VCAA and its implementing regulations at this time 
with regard to that issue.

As for the claim for entitlement to an initial evaluation in 
excess of 20 percent for chronic fatigue syndrome, the Board 
observes that VA's Office of General Counsel (General 
Counsel) has held that if, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 
8-03.  Precedential opinions of VA's General Counsel are 
binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) 
(2005); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board accordingly finds that the applicable requirements 
of the VCAA have been met for this claim.  Initially, the 
Board observes that the RO did provide the veteran with 
appropriate VCAA notice and assistance with respect to his 
initial October 2002 request to reopen his claim for service 
connection for chronic fatigue syndrome, beginning with a 
VCAA notice letter issued in October 2002, prior to the RO's 
award of service connection in a September 2003 rating 
decision.  Then, after receipt of his September 2003 notice 
of disagreement raising a new issue of entitlement to a 
higher initial evaluation for his service-connected chronic 
fatigue syndrome, the RO transmitted a February 2004 
statement of the case and August 2004 supplemental statement 
of the case to the veteran, specifically addressing the new 
matter.  As well, these documents provided further notice of 
pertinent VCAA regulations, as well as the regulatory 
criteria applicable to the assignment of a higher initial 
evaluation for the disability at issue.  The Board thus finds 
that at this time, VA has done everything necessary to notify 
and assist the veteran with respect to this claim, such that 
it is ready for appellate review.  See VAOPGCPREC 8-03.
The evidence available for this appeal includes the veteran's 
service  records, VA outpatient treatment and examination 
reports, private medical reports, and statements, argument, 
and testimony provided by the veteran and others on his 
behalf in support of these claims.  In reaching its decisions 
herein, the Board has carefully reviewed, considered, and 
weighed the probative value of all of the evidence now 
contained of record.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, will be addressed and/or summarized 
where appropriate.  

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Service Connection for a Disorder Manifested as 
Skin Rash Affecting Multiple Areas of the Body

The Board notes that VA has revised its definition of what 
constitutes "new and material evidence."  This change 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the record indicates that the appellant 
filed the pending request to reopen his claim after that date 
(in October 2002), the Board finds that this regulatory 
change is applicable here.  Accordingly, the Board will 
analyze this request to reopen under the revised criteria 
applicable to the analysis of a request to reopen a claim for 
service connection based upon the receipt of new and material 
evidence.

The RO last denied this claim in an April 1997 rating 
decision.  The veteran did not appeal that decision, and so 
it subsequently became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 (2005)].

In October 2002, the veteran filed a request to reopen this 
claim.  In a September 2003 rating decision, the RO reopened 
the claim, but denied service connection on the merits.  The 
veteran subsequently and timely appealed this matter to the 
Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, mainly VA medical records, have been 
associated with the claims folder since the last final rating 
decision in April 1997.  These documents were not available 
to or evaluated by agency decisionmakers in the past.  
Accordingly, the Board finds that these documents are new.  
As noted, however, this does not end the inquiry, as the 
Board must still determine whether any of this new evidence 
is also material.  

To that end, the Board has determined that, at the least, a 
March 2004 report from a VA War-Related Illness and Injury 
Center is material to the veteran's claim.  Information 
contained in this report identifies the presence of multiple 
chemical sensitivity syndrome, manifested as a skin rash 
affecting multiple areas of the body, to direct skin exposure 
to petrochemicals as developed over the veteran's more than 
30 years of occupational exposure (as an aircraft and train 
mechanic).  Notably, the veteran had 22 years of such 
exposure in service.  The Board finds that this medical 
opinion constitutes material evidence relating to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's currently claimed disorder is 
etiologically related to his active service.  Furthermore, 
this opinion is not cumulative or redundant of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  In the prior final determination 
on this matter, the medical evidence of record did not 
indicate that the veteran's claimed disorder was related to 
service.  This March 2004 VA medical opinion, however, 
provides support for such a finding.  The Board therefore 
finds that new and material evidence has been received to 
support a reopening of the claim, and as such, the Board will 
proceed with a full review of this claim on its merits.

Service Connection for a Disorder Manifested As a Skin Rash 
Affecting Multiple Areas of the Body

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service, 
as shown by: his service record; the official history of each 
organization in which he served; his service medical records; 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board is aware that the veteran has claimed this disorder 
as an undiagnosed illness related to his period service in 
the Persian Gulf.  The veteran, however, is entitled to have 
his claim for service connection considered under all 
available legal theories.  Accordingly, because the Board 
finds that there is sufficient and competent medical evidence 
of record so as to service connect the veteran's claim on a 
direct basis, it need not review this matter under VA's 
provisions for service connection of undiagnosed illnesses.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

The veteran claims service connection for a rash that 
intermittently shows up on various parts of his body, 
including his arms and legs, trunk, chest, and back.  He 
reports that it first presented in January 1991, when he was 
in the Persian Gulf.  He also states that he first received 
treatment for it within or near a year after his service 
discharge, and that the problem has been present to some 
degree ever since.

The veteran's service medical records indicate that he 
entered active service without any complaint of or noted skin 
disorder.  In service, he was treated for warts on his left 
hand in June 1971, possible ringworm on his right upper 
extremity in January 1973, and then a groin rash in December 
1973.  The veteran was seen again in January 1974, with 
complaints that both the groin rash (tinea cruris) and 
athlete's foot (tinea pedis) had not resolved after use of a 
commonly prescribed medication.  The assessment at that time 
was a fungal infection affecting both areas, and the veteran 
was given a new medication.  Then, a March 1974 treatment 
report noted an assessment of chronic fungal infection, but 
also indicated that the problem was responding to treatment.  
Thereafter, there is no additional report of treatment for 
skin problems, including rashes.  When the veteran was 
discharged from service in September 1992, there was no skin 
disorder complaint or assessment in his service medical 
discharge examination records.

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was that of an 
"aircraft maintenance specialist" for his first eight 
years, and that he then became an "aircraft manager" for 
the remaining 14 years.  

Shortly after service discharge, the veteran filed claims for 
service connection for other disorders, and a report of VA 
examination dated in December 1992 made no mention of any 
skin problems.

Of record thereafter, however, is a December 1993 report from 
a service department hospital, which noted the veteran's 
report of a rash all over, in existence for the past two and 
a half weeks, but not present on clinical evaluation at that 
time.  The diagnosis was acute urticaria, probably secondary 
to the use of nicotine patches.  A follow-up report dated a 
week later stated that the rash was gone.

In an August 1994 VA medical record, the veteran reported a 
history of itchy rashes since August 1993 (within a year of 
his discharge from active duty), occurring on his arms, legs, 
chest, back, and trunk.  On clinical evaluation, there were 
red macular areas on the upper chest, purportedly where the 
aforementioned nicotine patch was placed in the past.  

A May 1995 VA general medical examination report also 
recorded the veteran's history of rashes for the past couple 
of years.  Although nothing was found on clinical evaluation 
on that date, the examiner entered a diagnosis of an 
intermittent skin rash of undetermined etiology.  

The veteran also submitted lay statements from two 
individuals.  An October 1996 statement referred to that 
person's observation of the veteran's rashes during the 
period of December 1993 to March 1995, while the second 
person submitted a November 1996 statement reporting that he 
had viewed these rashes during the period of June 1994 to 
July 1995.

A February 2002 VA treatment note recorded the veteran's 
history of rashes, and diagnosed allergies.  After referral 
for consultation with an allergist, the veteran returned for 
additional VA evaluation in July 2002.  At that time, it was 
noted that the allergist had indicated that the veteran's 
skin problems were not allergy-related, and that he should be 
evaluated for an autoimmune disorder connection.  The 
treating VA practitioner recorded that that possibility had 
already been investigated, but indicated that it had not been 
productive in ascertaining an etiology for the veteran's skin 
problem.  The diagnosis was an unexplained rash.  An October 
2002 VA treatment note recorded a diagnosis of a rash of 
unclear etiology.

The veteran's treating VA practitioner then referred him for 
consultation with a private dermatologist, which was held in 
January 2003.  The dermatologist also indicated that he had 
reviewed some of the recent work-ups from two other VA 
physicians, who considered a number of possibilities 
including dermatographism, connective tissue disease, and 
Niacin flushing.  On clinical evaluation, there were barely 
elevated purpuric plaques on the left outer and inner arm, as 
well as streaky plaques over the left inner forearm and 
purple plaques over the right mid-forearm.  The dermatologist 
reported differential diagnoses of: urticaria with traumatic 
purpura (as the result of scratching); urticarial vasculitis 
(of a somewhat atypical presentation and typically found in 
women); leukocytic vasculitis with palpable purpura; 
vasculopathy; and cryoglobulinemia.  After further evaluation 
including biopsy, and also consultation with one of the 
aforementioned VA physicians, the dermatologist stated that 
he highly suspected a diagnosis of chronic urticaria with 
traumatic purpura.  He commented that the cause of such a 
disease is rarely found, and that it is more commonly being 
discussed as possibly autoimmune in nature.  He also advised 
that given the veteran's history of a sinus problem that did 
not receive proper treatment (which he identified as a cause 
of chronic urticaria), the veteran should undergo a sinus 
series (in addition to other recommended testing).      

In February 2003, the veteran received a VA examination to 
evaluate both chronic fatigue syndrome and his skin rash.  
The examiner, a physician's assistant, reported that he had 
reviewed the claims file.  He took a history of the problem 
from the veteran, and noted that on clinical evaluation, 
there was ecchymosis on both areas of the forearm and a few 
areas of the upper bilateral arms, as well as a tea-stained 
patch on his left shoulder.  The examiner stated that the 
remainder of the veteran's body was clear.  He then diagnosed 
chronic urticarial rash.  He noted that while the veteran 
reported that the rash first presented in Saudi Arabia in 
1991 and that he was treated by medics at that time, there 
was no mention of treatment for any such problem in his 
service medical records, which did report treatment on 
multiple occasions for other problems.  He stated that the 
veteran's February 1992 service discharge examination was 
negative, and that an August 1994 VA medical report dated the 
history of his rash to August 1993.  He concluded that 
therefore, it was less likely than not that the veteran's 
rash was service-connected. 

On a February 2003 worksheet for the aforementioned VA 
examination, the veteran reported that he had worked for a 
local railroad for the eight years as an engineer and 
mechanic.

In another lay statement received in April 2003, the 
individual stated that he had worked with the veteran for the 
past four years, and noticed that his rashes had become more 
frequent and longer-lasting in that time frame.  

May and July 2003 VA treatment notes recorded the continued 
presence of an unusual rash on the veteran's arms, and listed 
an assessment of a rash of unknown etiology.  The treating 
practitioner advised that she had discussed with the veteran 
that referral to a VA Persian Gulf Center would be of benefit 
in evaluating that disorder.  An October 2003 VA treatment 
note recorded clinical findings of multiple old and new 
lesions on his arms, quite purpuric in nature, but with no 
sign of hives or excoriated areas.  The diagnosis was a rash 
of questionable etiology.   

Thereafter, a March 2004 report from VA's War-Related Illness 
and Injury Study Center, is of record, and reflects that the 
veteran received extensive evaluation for a number of 
problems there.  He provided a detailed history of the 
development of his skin rashes, and provided details as to 
his pre-service, in-service, and post-service employment and 
other activities, including a detailed list of chemical 
agents and products to which he was exposed during those 
times, as well as his overall medical history and other 
factors.  After initial clinical evaluation, which included 
screening for medically unexplained symptoms, it was reported 
that the veteran met the criteria for the medically 
unexplained syndrome of multiple chemical sensitivity.  The 
veteran also then underwent a specialty evaluation/exposure 
consultation with a physician.  That physician took a more 
detailed history from the veteran, noting that he grew up in 
several different locations, and that he had no pre-service 
history of exposure to chemicals.  He recorded that the 
veteran entered the service right after high school, and 
worked as an airplane mechanic throughout his service career.  
He noted that the veteran served in a variety of locales, 
including Vietnam and the Persian Gulf.  The veteran advised 
that in service, he handled materials like jet fuel, 
hydraulic fluid, oil, grease, solvents, and other chemicals 
that had been sprayed from the planes he worked on in 
service.  As well, he reported that while serving in the 
Persian Gulf, he had to breathe polluted air from burning oil 
wells and also had a reaction to insecticide on his clothes.  
He indicated that after service, he worked on steam 
locomotives, where he used many of the same substances that 
he used on airplanes in the service.  After clinical 
evaluation, this physician commented that the rash with 
purpuric lesions appeared to be related to direct skin 
exposure to petrochemicals, as developed over more than 30 
years of exposure, and he opined that the veteran met the 
criteria for a diagnosis of the unexplained syndrome of 
multiple chemical sensitivity.  The summary section of this 
facility's report also stated that the rash appeared to be 
related to occupational chemical exposure.  

The veteran's main treating VA practitioner submitted a 
report on his behalf in August 2005, wherein she stated that 
she had been his primary care provider over the last several 
years.  She noted that over that time, she had watched him 
struggle with multiple serious medical problems that she felt 
were related to his chemical exposure over many years' 
duration, including his rash.  She stated that although she 
was not a toxicologist, she did have the veteran evaluated by 
VA's experts in the field, and that the report she received 
from that facility (the March 2004 report) confirmed his 
diagnosis of multiple chemical sensitivity, among other 
things.

The veteran also testified before the undersigned in August 
2005, at which time he relayed the same history and 
symptomatology as described above.  He also noted that the 
problem had presented on his face, and that it originally 
began on his legs.  He stated that since the mid-1990's, the 
rash had never completely gone away, and was always present 
somewhere on his body.  

In consideration of the above and with review of the 
remaining evidence of record, the Board finds that the 
veteran should be awarded service connection for multiple 
chemical sensitivity syndrome, manifested as a skin rash 
affecting multiple areas of his body.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), 5107(b); 38 C.F.R. § 3.102, 3.303.  Although 
this particular problem was not noted in his service medical 
records, the Board finds that the veteran has credibly 
reported a history of its initial symptoms while in service 
in January 1991, and of more regular symptomatology since at 
least August 1993.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As well, his treatment reports of record 
since then show a fairly continual presence of the rash.  
As to the diagnosis and etiology of this problem, the Board 
is aware that the February 2003 VA examiner, a physician's 
assistant who admittedly had the entire record for review, 
discounted a relationship between a skin problem he diagnosed 
as chronic urticaria and the veteran's period of active 
service.  This examiner, however, did not consider the 
likelihood of a relationship between a current skin disorder 
and the veteran's problem and his in-service duties.  

The January 2003 private dermatologist also diagnosed chronic 
urticaria, but indicated that more testing was necessary to 
confirm that diagnosis.  He also did not have the entire 
claims file available for review, although he did review 
certain key reports and also speak to two of the veteran's VA 
physicians.  More importantly, he noted that for this type of 
disease, it was very difficult to identify a cause.  He also 
suggested the possibility of an autoimmune relationship, 
which other VA physicians have reportedly been unable to 
confirm.  The Board again notes, however, that his report 
shows that he did not consider or address whether the 
veteran's in-service duties could have led to his skin 
problems as opposed to whether a skin disorder was manifest 
in service.

The Board notes that the facility that evaluated the veteran 
and prepared the March 2004 report in this appeal apparently 
specializes in medical problems that are difficult to 
diagnose.  While the physicians there did not have the claims 
file for review, the Board finds that the report itself shows 
an accurate accounting of the majority of the facts and 
considerations that are relevant to this particular claim.  
And, as noted, the ultimate conclusion from this evaluation 
was that over 30 years of occupational exposure to 
petrochemicals has resulted in the veteran's development of 
multiple chemical sensitivity syndrome, which appears to have 
manifested as a skin rash.  The Board also notes that it is 
reasonable to find that, as the veteran spent the first 22 
years of his adult employment working with petrochemicals in 
service, the evidence is, at a minimum, in equipoise as to 
whether this exposure initiated his skin rash, as opposed to 
his eight years of post-service work in a similar field with 
the same type of exposure.  As well, the veteran's long-time 
treating VA medical practitioner endorsed the March 2004 
report's findings in her own opinion provided to VA in August 
2005.  Accordingly, the Board will afford the veteran the 
benefit of the doubt that his in-service petrochemical 
exposure led to his currently diagnosed multiple chemical 
sensitivity, manifested as a skin rash affecting multiple 
areas of the body.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusion, the Board is also aware 
that the evidence as to diagnosis and etiology of the 
veteran's claimed disorder is likely in a state of relative 
equipoise, and so the veteran is entitled to the benefit of 
the doubt here.  Id.   The findings by the January 2003 
private dermatologist and the February 2003 VA examiner, as 
opposed to the findings from the March 2004 and August 2005 
VA physicians, do not indicate that the evidence as to 
diagnosis and etiology in the veteran's case preponderates 
against his claim, largely because the first two 
aforementioned medical practitioners did not even consider 
the likelihood of a relationship between the veteran's 
service as an aircraft mechanic and the development of his 
claimed skin disorder.  As such, the Board finds that, based 
upon all of the above reasons, service connection for this 
claim is warranted.      

Entitlement to a Higher Initial Evaluation for Chronic 
Fatigue Syndrome

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for chronic fatigue syndrome, 
and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran was service-connected for chronic fatigue 
syndrome in a September 2003 rating decision, at a rate of 20 
percent under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354, 
effective from the date of the veteran's request to reopen 
this claim (October 15, 2002).  The veteran maintains that 
this disability is worse than currently evaluated by VA.  He 
states that he has had to reduce his workweek from five days 
to four just to get through it, and that he has had to 
greatly reduce his work hours as well.  Moreover, he relays 
that by the time he gets to his off-work days, he has little 
energy left to do much else beyond rest.  

A rating assigned for chronic fatigue syndrome under 38 
C.F.R. § 4.88b, DC 6354, contemplates debilitating fatigue 
and cognitive impairments (such as the inability to 
concentrate, forgetfulness, and confusion), or a combination 
of other signs and symptoms which: 
- for a rating of 10 percent, waxes and wanes, but 
results in periods of incapacitation of at least one but 
less than two weeks' total duration per year, or 
requires control of its symptoms by medication; 
- for a rating of 20 percent, are nearly constant and 
restrict routine daily activities by less than 25 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two 
but less than four weeks' total duration per year; 
- for a rating of 40 percent, are nearly constant and 
restrict routine daily activities to 50 to 75 percent of 
the pre-illness level, or which wax and wane, resulting 
in periods of incapacitation of at least four but less 
than six weeks' total duration per year; 
- for a rating of 60 percent, are nearly constant and 
restrict routine daily activities to less than 50 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least six 
weeks total duration per year; and 
- for a rating of 100 percent rating, are nearly 
constant and so severe as to restrict routine daily 
activities almost completely, and which may occasionally 
preclude self-care.  

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  See Note to 38 C.F.R. 
§ 4.88b, DC 6354.

The Board notes that the veteran's service medical records, 
while not including a diagnosis of chronic fatigue syndrome, 
do reflect his complaints of sleep problems.  

After service, there was no report of fatigue or similar 
symptomatology at the time of a VA general medical 
examination provided in December 1992 (in light of other 
claims pending at the time).  

An August 1994 VA medical report noted the veteran's report 
of sleeping problems since November 1993.  He stated that he 
was able to get through his workweek, but was less active at 
home.  He also reported that he slept on the couch during 
weekends, and that he did not feel rested after sleeping.  He 
also stated that he quit working full-time six years ago, and 
only working part-time since then.  Other VA medical records 
for 1994 and 1995 occasionally mentioned sleeping problems.

At VA examination in May 1995, the veteran reported that he 
had to take a nap after work, or on his days off, he would 
take one in the morning for 20 to 30 minutes.  He stated that 
if he did not nap, he had to go to bed at 8:30 p.m., and that 
otherwise, he could go to bed at 10:00 p.m.  He advised that 
he slept well, but always felt tired in the morning.  He also 
indicated that his wife told him that he snored at night.  He 
noted that if he was really active one day, then his legs 
would feel extremely fatigued and heavy the next day.  He 
stated that some days, his energy was good until 2:00 p.m. or 
3:00 p.m., but on other days, he could hardly drag himself 
around.  On clinical evaluation, the veteran had a full range 
of motion.  The examiner diagnosed persistent fatigue, but 
also noted that the veteran could have fatigue from his 
prescription medication, or that he could have sleep apnea.

A July 2002 VA treatment report stated that the veteran's 
joint pain and fatigue symptoms had worsened, and listed 
diagnoses of arthralgias, myalgias, and fatigue.    

In February 2003, the veteran was afforded a VA examination.  
He stated that approximately two years prior, his fatigue 
became severe enough as to reduce his endurance such that his 
VA primary care physician advised that he should start 
cutting back on his work so that he could get some rest.  He 
stated that he had been working up to 60 hours per week, but 
was now working only 30 to 36 hours per week.  He stated that 
towards the end of each workweek, his boss gave him lighter 
jobs in recognition of his level of fatigue by that point.  
He also described joint pains that worsened as the day went 
along.  He indicated that he had problems with his hands 
towards the end of the day, and that he had begun to have 
hand tremors near the end of each workweek.  He stated that 
he had much difficulty getting out of bed in the morning, and 
that after he came home from work each day, he sat in a 
recliner for the remainder of the evening.  He reported that 
he did not exercise.  He stated that on weekends, he was able 
to shop and to walk approximately four miles total, but 
indicated that if he did that, he felt exhausted the rest of 
the day.   On clinical evaluation, the veteran had a good 
range of motion, but the examiner observed that there was a 
slowness in completing the range.  He did note that the 
movement was better on repetition.  There was also tenderness 
on palpation of the veteran's muscles, especially in his 
shoulders.  The examiner diagnosed fatigue of unknown 
etiology, but commented that while the veteran complained of 
some of the symptoms of chronic fatigue syndrome, he did not 
meet the strict criteria for the diagnosis, although the same 
was seen in his medical chart, but as possibly related to his 
medications.  The examiner then opined that as the veteran's 
fatigue started about two years after he left service, it was 
less than likely service-connected.

In an April 2003 lay statement, the veteran's co-worker 
advised that he had worked with him for four years, and that 
he had had to change to four-day workweeks because he became 
extremely tired at the end of the day, and that by the end of 
the week, he also had trouble getting up and moving.  This 
person noted that the veteran had told him on multiple 
occasions that his arms and legs (felt like they) were made 
of lead.  The individual commented that it was obvious to him 
that the veteran was in fairly constant pain and exhausted by 
week's end.  

In a May 2003 VA treatment record, the veteran stated that he 
continued to have a lot of fatigue that had not improved 
whatsoever.  Relevant diagnoses were severe fatigue and 
Persian Gulf symptoms.  

As noted earlier, the veteran was then granted service 
connection for chronic fatigue syndrome in a September 2003 
rating decision.  Thereafter, he did not agree with the 
assigned 20 percent rating, and appealed the decision.

In an October 2003 VA treatment note, the veteran reported 
that his fatigue seemed to be getting worse over time, and 
limiting his activities more and more.  He noted that he was 
feeling very exhausted, and that by the last two or three 
hours of his shift, he was totally fatigued.  He stated that 
when he got home, he could not even exercise, much less do 
any recreational activities.  He indicated that he had to use 
his cane more often, around five or six times per month.  He 
reported working less hours, anywhere from 24 to 32 hours per 
week.  The primary care provider's pertinent diagnoses were 
chronic fatigue and myalgias.    

The March 2004 report from VA's War-Related Illness and 
Injury Center also contained findings pertinent to his 
chronic fatigue syndrome.  The veteran reported that his 
symptoms began in 1993 or 1994 and appeared gradually, and he 
noticed that he increasingly became unable to work a full 
day.  He reported that he might work from 7:00 a.m. to 3:00 
p.m., but he then had to take a three-hour nap afterwards.  
He stated that he went to bed at 9:00 p.m. and fell asleep 
easily, awaking at 5:30 a.m., but not feeling refreshed.  He 
advised that his fatigue had become increasingly worse over 
the years.  He stated that his hours worked had become 
shorter, and that he had experienced a diminished ability to 
complete tasks, along with poor concentration and short-term 
memory loss.  He commented that he often felt like he was 
daydreaming.  He noted that he felt better after napping for 
three to four hours, but that he did not always feel 
refreshed at that point.  He stated that his job was 
physically strenuous, and that he did not otherwise exercise.    

In the March 2004 report's review of symptoms, the veteran 
had weakness in his extremities, as well as muscle and joint 
pain all over his body.  On clinical evaluation, the veteran 
had a full range of motion, and 13 tender points on the 
fibromyalgia tender point examination.  He also had a fine 
resting tremor in his right hand.  On medically unexplained 
symptoms screening, it was noted that he met the criteria for 
the medically unexplained syndrome of chronic fatigue.  On 
aerobic fitness testing, he was only at the 30th percentile 
for his age group.  On neuropsychological screening, the 
veteran did not have difficulties on a simple reaction time 
test or on a simple learning task, but he did show evidence 
of simple information processing and verbal memory problems, 
and so he was advised to undergo a full neuropsychological 
evaluation.  The March 2004 report's conclusory 
recommendations included notation that the veteran should: 
undertake graded exercise to improve his energy level and 
mental well being; allow for frequent rest periods at work 
when performing strenuous activity; undergo cognitive 
behavioral therapy; and consider decreasing the level of one 
of his prescription medications.

On his September 2004 VA Form 9 substantive appeal, the 
veteran advised that he had gone from working 55 to 60-hour 
weeks previously, down to 20 to 24-hour weeks beginning in 
October 2004.  He reported that he could no longer work 30 to 
36-hour weeks.  He stated that he could no longer ride his 
bike or four-wheeler, and could only jet-ski for two hours a 
week.  He indicated that if his condition worsened, his 
employer would fire him.  He advised that he could not have 
rest periods at work as medically recommended, and that 
instead, his employer was trying to provide him with light 
duty assignments as much as possible.   He also noted that 
his medications had been stopped and/or changed on many 
occasions, with no improvement in his symptoms.    

A March 2005 vocational evaluation report relayed that the 
veteran had a serious employment handicap because of multiple 
and severe disabilities.  It was advised that he needed to 
control the number of hours and days he worked, as well as 
the duties of his job, because of chronic fatigue that 
affected his physical and cognitive capabilities.  The report 
stated that with ongoing medical care and psychiatric 
support, the veteran should be able to research his ideas for 
self-employment, but the report also stated that competitive 
employment other than self-employment was not feasible based 
upon a detailed discussion of functional limitations, a 
review of the available medical information, and in 
consideration of age and disability factors.  
In July 2005, the veteran underwent a VA neuropsychiatric 
consultation.  After a thorough clinical work-up, the 
assessment was that the veteran had high average full-scale 
intelligence, superior verbal intelligence, and average 
performance intelligence.  The examiner then commented that 
in sharp contrast, the veteran's memory was low average to 
average.  The examiner reported that many cognitive areas, 
including mental flexibility, visual construction and 
learning, verbal fluency, and auditory learning, memory, and 
attention, were significantly lower than expected for a 
person with the veteran's level of intelligence.  He opined 
that therefore, there was evidence of lowered cognitive 
abilities, and attributed it to the veteran's exposure to 
numerous toxins throughout his service career.  He indicated 
that overall, the veteran's results were consistent with 
those seen in other Persian Gulf War veterans, who have high 
intelligence, but struggle with memory, attention, and 
executive function skills.  

In August 2005, the veteran's primary VA care provider 
submitted a statement that advised that she had treated him 
for the past several years.  She noted that over that time, 
she had observed him struggle with multiple serious medical 
problems, including ongoing and relentless fatigue, memory 
and mood deterioration, and muscle pain.  She reported that 
none of these conditions had improved over time, and that in 
fact, they had all worsened.  

At his August 2005 hearing before the undersigned, the 
veteran reiterated a lot of the above information with regard 
to his ongoing problems with chronic fatigue syndrome.  He 
stated that he used to work 55 to 60 hours a week, and that 
he now worked only a maximum of 26 hours and a minimum of 18 
hours per week.  He also advised that he cannot do a number 
of his preferred recreational activities, including riding 
motorcycles. 

The Board has carefully reviewed and considered the entire 
pertinent record in this case, and has determined that, with 
application of 38 C.F.R. § 4.7 and consideration of the 
benefit of the doubt rule, an initial rating of 60 percent 
for chronic fatigue syndrome is appropriate in this case.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 3.102, 4.3, 4.88b, 
DC 6354.  While there is no direct evidence of periods of 
incapacitation of at least six weeks total duration per year 
as necessary to obtain a 60 percent evaluation via one 
criterion under 38 C.F.R. § 4.88b, DC 6354, under the other 
criterion, there is credible evidence from the veteran and 
others, as well as competent medical evidence, that he has 
had to reduce his routine daily activities, most specifically 
his weekly work schedule, to less than 50 percent of his pre-
illness level.  To that end, the pertinent evidence of record 
routinely shows the veteran's reports of only being able to 
work roughly half, or less than half, of his previous work 
schedule, a reduction from an average of 50 to 60 hours per 
week down to approximately 18 to 32 hours per week throughout 
the course of this appeal.  As well, there is medical 
evidence of record advising that the veteran must be able to 
take breaks, especially during any strenuous work, and as to 
the toll that the work in general is taking on his physical 
health, as also seen in his need, as reported fairly early on 
in this appeal, to take three hour naps after work.  In 
addition, there is competent medical evidence of record 
significant cognitive impairment, as recently documented in 
some detail in the March 2004 and July 2005 VA testing 
results.  The Board therefore finds that the evidence of 
record more nearly approximates the assignment of an initial 
60 percent evaluation for the veteran's chronic fatigue 
syndrome.  Id.

In reaching the above conclusion, the Board is aware that 
some of the credible and competent evidence of record, 
especially earlier in this appeal, indicates that the 
veteran's level of routine daily activity was reduced to 
between 50 to 75 percent of his pre-illness level, but 
certainly much closer to the 50 to 55 percent level.  
However, the veteran has certainly and consistently indicated 
that even while he is at work, he is not functioning at 
anywhere close to a 100 percent level, and that his 
supervisors, rather than allow him rest, have changed his 
work assignments to much easier and/or less strenuous tasks 
than what he was able to accomplish before his illness really 
set in.  As such, the Board finds that it is appropriate to 
find that via application of 38 C.F.R. § 4.7, a 60 percent 
rating under DC 6354 is the most appropriate rating to be 
assigned for the duration of this appeal.

The Board does not believe, however, that the credible and/or 
competent evidence of record shows that the veteran is 
eligible for a 100 percent rating under DC 6354, which 
requires a finding of nearly constant symptoms that are so 
severe as to restrict his routine daily activities almost 
completely, and possibly occasionally to preclude self-care.  
38 C.F.R. § 4.88b.  Indeed, even a cursory review of the 
record shows that this is not the case.  The veteran has both 
displayed a willingness and ability to work almost half-time 
on a regular basis; that fact alone preponderates against the 
assignment of a 100 percent evaluation at this time.  As 
well, the veteran has not stated or indicated that his health 
has deteriorated to such a degree, and neither has any of his 
treating or evaluating physicians.  As such, a 60 percent 
rating, and no more, is warranted in this case.  38 C.F.R. 
§ 4.7.    

The Board has reviewed VA's Schedule for Rating Disabilities 
(Rating Schedule) in order to identify other diagnostic codes 
that may apply to afford the veteran a rating in excess of 60 
percent in this case.  Notably, however, DC 6354 is 
specifically tailored to the evaluation of chronic fatigue 
syndrome, and so it appears to be the most appropriate for 
consideration of the severity of this disability.  
Furthermore, the Board observes that there does not appear to 
be another similar diagnostic code contained in the Rating 
Schedule so as to be used to rate this disability by analogy.  

Finally, the Board acknowledges the veteran's reports that 
his chronic fatigue syndrome continues to worsen, and affects 
his ability to participate in many activities.  The Board 
finds, however, that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) for extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the claims on 
appeal should prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection for a 
disorder manifested as a skin rash affecting the entire body 
is granted.

Service connection for multiple chemical sensitivity 
syndrome, manifested as a skin rash affecting multiple areas 
of the entire body, is granted.

An initial evaluation of 60 percent for chronic fatigue 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


